W. A. Rosamond brought this suit to vacate a decree rendered at a former term against him and in favor of the Miller Bus Line. Regarding the action and the pleadings as presenting a bill of review, based upon the alleged grounds that the judgment was obtained against him, (1st) by reason of perjured testimony, and 2d as being based upon a verdict returned by a jury guilty of misconduct, nevertheless, after careful consideration of the record by this court, it is our opinion that the judgment of the trial court on the issues sought to be presented by the bill of review should be affirmed for the reasons:
As this case comes before this court there is neither a statement of facts on the original trial, nor a statement of facts as to the hearing on plaintiff's bill. There are no findings of fact and conclusions of law. If Rosamond presented no testimony to establish the allegations of his petition, the court ruled correctly, and, if he tendered testimony, it is not made to appear that the judgment is erroneous thereunder.
The record is not made to clearly reflect what took place at the time the trial court rendered the judgment appealed from, but the order recites that the plaintiff's bill was "considered and heard." For aught we can tell the appellant relied upon the mere formal allegations of his pleading. If the trial court erred in his conclusions, such errors are not made manifest by a record supporting the assignments and propositions. In such case the presumption is that the judgment rests on the proper grounds. It is affirmed.